Citation Nr: 1020423	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a hernia 
disability.

2.  Entitlement to service connection for a headache 
disability.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for a dental disability 
for purposes of obtaining Department of Veterans Affairs 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1963 to 
February 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In March 2010, the appellant testified at a Board hearing at 
the RO.  

As set forth below, a remand is necessary with respect to the 
claims of service connection for a hernia disability, a 
headache disability, and a dental disability.  These matters 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence indicates that the appellant's 
visual loss is due to refractive error.  He has not been 
shown to have any other visual loss disability for VA 
compensation purposes.




CONCLUSION OF LAW

The criteria for an award of service connection for visual 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In a September 
2006 letter issued prior to the initial decision on the 
claim, the RO notified the appellant of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The September 
2006 letter also included the additional notification 
requirements imposed by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant's service treatment records corresponding to his 
period of active duty are on file, as are all relevant post-
service clinical records specifically identified by the 
appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009).  

In that regard, as set forth in the remand portion of this 
decision, the appellant has recently reported that he was a 
member of the Army Reserve after his separation from active 
service.  Service treatment records corresponding to this 
reserve service have not yet been requested.  Additionally, 
the appellant has reported receiving medical treatment at the 
VA Medical Center (VAMC) in Waterloo, Iowa, although the 
dates of his visits there are unclear.  Regardless, records 
from the Waterloo VAMC have not yet been obtained.  The 
appellant reports that obtaining these records "will prove 
the incident during basic training caused my injuries when a 
stove blew up in my face."  See September 2008 Statement in 
Support of Claim.  

Given the evidence of record and the applicable legal 
criteria, the Board finds that these records are not relevant 
to the appellant's claim of service connection for visual 
loss.  First, the Board wishes to assure the appellant that 
his statements and testimony of the in-service stove 
explosion have been duly considered.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Moreover, the record on appeal currently contains service 
treatment records clearly documenting the in-service stove 
explosion.  

In this case, however, an April 2008 VA medical examination 
shows that the appellant's only current visual disability is 
a refractive error, which is not a disease or injury within 
the meaning of the law for purposes of disability 
compensation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009) 
(refractive error of the eye is not ).  Because the appellant 
does not currently have a legally cognizable eye disability 
that may be associated with service, the Board finds that 
records from many years ago, including service treatment 
records corresponding to the appellant's reserve service or 
treatment at the Waterloo VAMC, are not relevant to the 
appeal and additional evidentiary development regarding this 
issue is not necessary.  

The Board also notes that the appellant has been afforded an 
adequate VA medical examination in connection with his claim.  
38 C.F.R. § 3.159(c) (4) (2009).  The examination was 
provided by a qualified medical professional-a VA 
physician-who conducted a thorough examination of the 
appellant's eyes and visual acuity.  The examiner also 
provided the requested medical opinion, including a 
considered rationale.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met.  38 C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

The appellant's service treatment records show that in 
January 1964, he sought treatment after a heater blew up in 
his face.  Examination revealed no signs of first or second 
degree burns on the face and no blistering.  There was 
irritation of both eyes.  The appellant was prescribed 
Bacitracin ointment.  

In March 1964, the appellant again sought treatment, stating 
that he had had headaches and difficulty seeing at night 
since a stove blew up in his face.  Examination showed that 
the appellant's visual acuity was 20/20 in the right eye and 
20/50 in the left eye.  At an ophthalmologic consultation in 
April 1964, the appellant reported headaches, poor vision, 
photophobia, and poor night vision.  Opthalmoscopic 
examination was within normal limits, but for decreased 
visual acuity with astigmatism.  

At his January 1965 military separation medical examination, 
the appellant reported a history of eye trouble and wearing 
glasses.  Clinical evaluation showed that the appellant's 
eyes were normal.  His uncorrected distance visual acuity was 
20/30 on the right and 20/40 on the left, correctable to 
20/20, bilaterally.  The diagnosis was defective vision.  
Neurological examination was also normal.  

In August 2007, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including vision loss.  

The RO thereafter obtained VA clinical records, dated from 
March 2006 to August 2008.  In pertinent part, these records 
show that in March 2006, the appellant requested an eye 
appointment, stating that he was experiencing blurred vision 
and photosensitivity.  He indicated that he wore glasses.  
Examination showed that his uncorrected visual acuity was 
20/200, corrected to 20/30 with his glasses.  There were no 
cataracts present.  No other abnormalities of the eyes were 
identified.  

The appellant underwent VA medical examination in April 2008, 
at which he reported that he occasionally experienced blurred 
vision, as well as headaches with reading.  He indicated that 
his headaches were relieved by rest and stopping reading.  
The appellant reported a history of injuring his eyes when a 
field stove exploded in 1965.  He indicated that he was 
treated with bandages and eye cream.  On examination, the 
appellant's uncorrected distance visual acuity was 20/200 in 
the right eye, correctable to 20/20.  On the left, his 
distance visual acuity was 20/160, correctable to 20/20.  
Near visual acuity was less than J12, correctable to J1, 
bilaterally.  Pupils were normal, as were the corneas and 
lenses.  The impression was refractive error.  The examiner 
explained that this was a congenital, age-related factor, 
refractive error of hyperopic presbyopia, and not related to 
any injury or disease.  

Additional VA clinical records, dated to November 2009 are 
negative for complaints or findings of an eye disability.  

Records obtained from the Social Security Administration 
(SSA) show that the appellant was awarded disability benefits 
effective in June 1993, due to a low back disability.  
Records obtained from SSA included private clinical records, 
dated from March 1991 to January 1995, which are negative for 
complaints or findings of an eye disability, including visual 
loss.  

At his March 2010 Board hearing, the appellant testified that 
during active duty, a kerosene stove blew up in his face.  He 
was taken to the dispensary and his eyes were washed and 
cream was applied.  He indicated that since that time, he had 
had vision problems as well as headaches with sensitivity to 
light.  




Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Congenital or developmental defects, including refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2009).

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

The appellant claims that service connection for loss of 
vision is warranted because he sustained an injury to his 
eyes in service when a kerosene stove blew up in his face.  

Generally speaking, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the record on appeal clearly establishes that 
in January 1964, the appellant sought treatment after a 
heater blew up in his face.  At that time, examination 
revealed irritation of both eyes, but no burns or blistering.  
The appellant was prescribed Bacitracin ointment.  

Based on this evidence, as well as the statements and hearing 
testimony of the appellant, the Board finds that the in-
service injury has been clearly established.  As set forth 
above, however, that an injury occurred during service is not 
enough.  There must be chronic disability resulting from that 
in-service injury.  

In this case, the Board finds that the record contains no 
competent evidence that the appellant has a current visual 
loss disability due to that in-service injury.  In that 
regard, in April 2008, the appellant underwent VA medical 
examination in connection with his claim.  After examining 
the appellant and reviewing his claims folder, the examiner 
diagnosed the appellant as having a refractive error.  The 
examiner explained that this was a congenital, age-related 
factor, refractive error of hyperopic presbyopia, and not 
related to any injury or disease.  

As explained by the examiner, presbyopia is a type of 
refractive error, "a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation and 
inability to focus sharply for near vision."  McNeely v. 
Principi, 3 Vet. App. 357, 363-64 (1992).  As noted, 
refractive error of the eyes is not a disability within the 
meaning of applicable regulations providing for payment of VA 
disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 
(2009).  The record on appeal, which includes medical records 
spanning more than four decades, is otherwise negative for a 
finding of a visual loss disability of the eyes.  

Although the Board has considered the appellant's contentions 
to the effect that he currently has loss of vision due to an 
in-service eye injury, as the record does not establish that 
he possesses a recognized degree of medical knowledge, he 
lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, absent evidence of a current visual loss 
disability, not of a congenital nature, which is related to 
the appellant's service or any incident therein, service 
connection for loss of vision is not warranted.  The Board 
finds that the preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for vision loss is denied.  



REMAND

Service connection for a hernia disability.

The appellant also seeks service connection for a hernia 
disability, which he contends stems from a lifting injury he 
sustained while a member of the Army Reserve.  See 38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 2002) (providing for 
service connection for disability resulting from personal 
injury suffered during active duty for training or inactive 
duty training, such as in the Army Reserve).

Specifically, at his March 2010 Board hearing, the appellant 
testified that while unloading boxes during a period of 
active duty for training with the Army Reserve, he sustained 
a hernia.  The appellant recalled that approximately one week 
later, he underwent surgery to repair the hernia at St. 
Francis Hospital in Waterloo, Iowa.  The appellant further 
testified that since his surgery, he had not experienced a 
recurrence of his hernia but he has experienced continued 
pain and tenderness in the area around his naval.  

Because the appellant has not previously reported that he was 
a member of the Army Reserve, the RO has not yet had the 
opportunity to request service treatment and personnel 
records corresponding to such service.  The record on appeal 
currently contains only service treatment records 
corresponding to the appellant's period of active duty from 
March 1963 to February 1965.  The Board also notes that the 
RO has not yet had the opportunity to request records from 
St. Francis Hospital in Waterloo, Iowa.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining the evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  This duty includes 
obtaining relevant records in the custody of a Federal 
department or agency, including the service department. 38 
C.F.R. § 3.159(c)(2) (2009).  This duty also includes making 
reasonable efforts to obtain records not in the custody of a 
Federal department or agency, such as records from private 
medical care providers.  See 38 C.F.R. § 3.159(c)(1) (2009).

The appellant and his representative are advised, however, 
that it is the appellant's responsibility to provide VA with 
enough information to identify and locate the existing 
records, including the approximate time frame covered by 
these records.  See 38 C.F.R. § 3.159(c)(2)(i).  From the 
Board's review of the record, the dates of the appellant's 
service in the Army Reserve and the date of the hernia 
surgery at St. Francis are unclear.  The appellant and his 
representative are advised that if additional information is 
needed by the RO in order to obtain his Army Reserve records 
and records from St. Francis Hospital, he is required to 
provide it.




Service connection for a headache disability

The appellant seeks service connection for a headache 
disability, which he contends dates from a January 1964 
incident in which a stove blew up in his face.  The appellant 
recalls that he has experienced headaches on a continuous 
basis since that 1964 explosion.  

He further recalls that after his separation from active 
service, he sought treatment for headaches at the VA Medical 
Center (VAMC) in Waterloo, Iowa.  Records from that facility 
have not yet been requested.  Given the nature of the 
appellant's claim and the evidence currently of record, the 
Board finds that records from the Waterloo VA Medical Center 
are relevant.  

As set forth above, VA has a duty to assist claimants in 
obtaining the evidence necessary to substantiate a claim, 
including relevant records in the custody of a Federal 
department or agency, including VA. 38 C.F.R. § 3.159(c)(2) 
(2009).  A remand for this action is now necessary.  Again, 
the Board reminds the appellant of his responsibility to 
provide VA with enough information to identify and locate the 
existing records, including the approximate time frame 
covered by these records.  See 38 C.F.R. § 3.159(c)(2)(i).  


Service connection for a dental disability

For several reasons, this matter is not yet ready for 
appellate review.

The record shows that in August 2006, the appellant submitted 
an application for VA compensation benefits, seeking service 
connection for numerous disabilities, including what he 
characterized as "dental trauma," an apparent reference to 
a claim for VA outpatient dental treatment.  See 38 U.S.C.A. 
§ 1712(b)(1)(C) (West 2002); 38 C.F.R. § 17.161(c) (2009) 
(providing that veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis); see also Nielson v. 
Shinseki, 23 Vet. App. 56, 59 (2009) (holding that the phrase 
"service trauma" is "an injury or wound violently produced 
while the injured or wounded is in the armed forces.").  

In a September 2006 letter, the RO advised the appellant of 
the evidence necessary to substantiate a claim of service 
connection, but advised him that his claim for VA outpatient 
dental treatment had been referred to the VA Medical Center 
nearest his home for adjudication.  

Despite the advisement contained in this letter, in the April 
2007 rating decision on appeal, the RO apparently adjudicated 
the issue of service connection for a dental disability for 
the purposes of VA outpatient dental treatment.  The 
appellant was provided with a copy of the rating decision in 
which his dental claim was adjudicated.  In an attached April 
2007 cover letter, however, the RO advised the appellant that 
"[y]ou will be contacted by the VA Medical Center, Jackson, 
MS relative to your dental trauma."  

In a March 2008 statement, the appellant indicated that he 
disagreed with the RO's April 2007 rating decision and 
further noted that "I still have not heard from the VAMC 
Jackson yet that you mentioned in my [April 2007] 
notification letter."

In August 2008, the RO issued a Statement of the Case 
addressing the issue of entitlement to service connection for 
dental treatment purposes.  Simultaneously, however, the RO 
apparently again referred the appellant's dental claim to the 
Jackson VAMC.  See e.g. August 2008 Deferred Rating Decision.  

Based on the record currently before the Board, it is unclear 
what portion of the appellant's dental claim has been 
referred to the Jackson VAMC for adjudication.  It is further 
unclear if any such adjudication has taken place.  In the 
interests of judicial economy, the Board finds that all 
aspects of the appellant's dental claim should be addressed, 
by either the RO or the VAMC as appropriate, before the Board 
considers the appeal.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); Gurley v. Nicholson, 20 Vet. App. 573 (2007) 
(recognizing that claims may be remanded to be adjudicated 
with other related claims as a matter of judicial economy); 
see also M21-1MR, Part III, subpart v.7.C (regarding the 
processing of dental claims).

In any event, the Board observes that VA has not yet provided 
the appellant with appropriate notification of the 
information and evidence necessary to substantiate his dental 
claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009).  This must be accomplished on 
remand.  

Additionally, the Board notes that the record on appeal may 
be incomplete.  At his March 2010 hearing, the appellant 
indicated that after his separation from active service, 
apparently sometime in the mid to late 1960's, he sought 
treatment for chronic dental infections at the Waterloo VA 
Medical Center and was advised that he needed additional 
extractions.  He indicated that at that time, he had applied 
for treatment, but never received an answer.  On remand, 
therefore, the RO should obtain these records for purposes of 
considering the appellant's entitlement to VA outpatient 
dental treatment.  See 38 U.S.C.A. § 1712(b)(1)(B); 38 C.F.R. 
§ 17.161(b) (2009); see also Woodson v. Brown, 8 Vet. App. 
352, 355 (1995) (providing that a veteran discharged prior to 
1981 who has a service-connected noncompensable dental 
condition may, under certain circumstances, obtain VA 
outpatient dental treatment if an application for treatment 
is received within one year of discharge).

Accordingly, the case is REMANDED for the following action:

1.  After consulting and coordinating 
with the Jackson VAMC regarding the 
current posture of the appellant's dental 
claim, the RO should provide the 
appellant with notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) which 
includes an explanation as to the 
information or evidence needed to 
establish a claim for VA outpatient 
dental treatment.

2.  After obtaining any necessary 
information from the appellant, the RO 
should contact the appropriate repository 
of records and request complete service 
treatment records corresponding to the 
appellant's service in the Army Reserve.   

3.  After obtaining any necessary 
information from the appellant, the RO 
should contact the VAMC in Waterloo, 
Iowa, and request complete medical and 
dental records of treatment for dental 
infections, headaches, and a hernia.   

4.  After obtaining any necessary 
information and authorization from the 
appellant, the RO should contact St. 
Francis Hospital in Waterloo, Iowa, and 
request copies of medical records 
corresponding to hernia surgery.

5.  After the above development has been 
completed, and after conducting any 
additional development deemed necessary, 
the RO should review all the evidence of 
record in readjudicating the appellant's 
claims.  If the claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


